Citation Nr: 1436120	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for disability manifested by vertigo, to include Meniere's disease and endolymphatic hydrops.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to January 1958.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this case was subsequently transferred to the VARO in Denver, Colorado, and that office forwarded the appeal to the Board.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In February 2014, the Board remanded the claim for additional development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  Disability manifested by vertigo, to include Meniere's disease and endolypmhatic hydrops, did not manifest in service or for many years thereafter, and is unrelated to service to include noise exposure.

2.  Disability manifested by vertigo, to include Meniere's disease and endolypmhatic hydrops, is not caused or aggravated by service connected hearing loss disability or tinnitus.

CONCLUSIONS OF LAW

1.  Disability manifested by vertigo, to include Meniere's disease and endolypmhatic hydrops, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Disability manifested by vertigo, to include Meniere's disease and 
endolypmhatic hydrops, is not proximately due to, the result of, or aggravated by, service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its February 2014 remand, the Board instructed that the Veteran be afforded a new VA examination as to the nature and etiology of his vertigo.  For the reasons indicated below, the July 2014 examination that took place was adequate and the AOJ therefore complied with the Board's remand instructions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the January 2014 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked, in particular asking the Veteran whether any health care professional had indicated that the Veteran's symptoms were due to noise exposure.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. 

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is in receipt of service connection for bilateral hearing loss disability and tinnitus.  He has claimed that his current vertigo, which has been variously diagnosed as Meniere 's disease and endolypmhatic hydrops, is due to the same noise exposure from jet engines that caused his hearing loss and tinnitus.  As the Veteran has been diagnosed with Meniere's disease and endolypmhatic hydrops and VA has conceded noise exposure, the Veteran has met the current disability requirement as well as the in-service injury or event requirement.  The dispositive question on this appeal is whether there is a relationship between the current disability and service.

As noted by the Board in its February 2014 remand, the prior medical opinions on this question were inadequate.  The Board therefore remanded the claim for a new examination and opinion.

The neurologist who conducted the July 2014 VA examination examined the Veteran and reviewed the claims file plus on line records.  He diagnosed Meniere's disease and endolypmhatic hydrops (which he indicated were essentially synonymous) and vertigo.  He reviewed the relevant medical records and medical literature.  Based on these materials, he found that the Veteran's vertigo was likely related to his Meniere's disease.  As to the question of whether his Meniere's disease was related to service, he opined that, as the cause of Meniere's disease was unknown and there was no history of anything in the records that could be the cause of the Meniere's disease, there was less than a 50 percent probability that the Meniere's disease was related to service.

As the neurologist explained that his review of the evidence and medical literature showed nothing from service that could be the cause of the Meniere's disease, his opinion is entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.  To the extent that the Veteran contends that his vertigo related disability is related to in-service noise exposure, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007)  ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence is thus against a relationship between disability manifested by vertigo including Meniere's disease and endolypmhatic hydrops and in-service noise exposure.

There is no other basis for a finding for entitlement to service connection for Meniere's disease.  There was no notation of vertigo or similar symptoms during service, separation examination was normal including neurological and ears, and the lay and medical evidence indicated that the vertigo did not manifest until many years after service.  Thus, to the extent that Meniere's disease is an organic disease of the nervous system and therefore a chronic disease under 38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a), it did not manifest in service or during the one year presumptive period and there is no basis for a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In addition, both the June 2010 and July 2014 examiners found that the medical literature indicated that there was no association between Meniere's disease and hearing loss.  There is no contrary medical opinion in the evidence of record and no argument that the Meniere's disease was caused or aggravated by the service connected hearing loss and tinnitus (as opposed to the argument that the noise exposure caused all of these disabilities).  Entitlement to service connection for Meniere's disease is therefore not warranted on a secondary basis as well.  38 C.F.R. § 3.310.
 
For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for disability manifested by vertigo to include Meniere's disease and endolypmhatic hydrops.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for disability manifested by vertigo, to include Meniere's disease and endolymphatic hydrops, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


